Title: From John Adams to United States Senate, 21 January 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Jan. 21 1801.

In compliance with your request, signified in your resolution of the twentieth day of this month, I transmit you a report, made to me, by the Secretary of State, on the same day; a letter of our late envoy to him of the fourth of October last, an extract of a letter from our minister plenipotentiary in London to him of the 22d of November last, and an extract of another letter from the Minister to the Secretary of the thirty first of October last.
The reasoning in the letter of our late envoys to France is so fully supported by the writers on the law of nations, particularly by Vattell, as well as by his great masters Grotius and Puffendorf, that nothing is left to be desired to settle the point, that if there be a collision between two treaties, made with two different powers, the more ancient has the advantage, for no engagement contrary to it can be entered into in the treaty, afterwards made, and if this last be found, in any case, incompatible with the more ancient one, its execution is considered as impossible, because, the person promising, had not the power of acting, contrary to his antecedent engagement. Although our right is very clear to negotiate treaties according to our own ideas of right and justice, honor and good faith, yet it must always be a satisfaction to know, that the judgment of other nations, with whom we have connection, coincide with ours, & that we have no reason to apprehend, that any disagreeable questions and discussions are likely to arise. The letters from Mr. King will therefore be read by the Senate, with particular satisfaction.
The inconveniences to public officers and the mischiefs to the public, arising from the publication of the dispatches of ministers abroad are so numerous, & so obvious, that I request of the Senate, that these papers, especially the letters from Mr King be considered in close confidence

John Adams.